Exhibit 10(rr)

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”), between
United Rentals, Inc. (the “Company”) and Matthew Flannery (“Executive”), is made
effective as of March 12, 2010.

WHEREAS, the parties entered into an Employment Agreement on March 12, 2010 (the
“Employment Agreement”);

WHEREAS, the parties desire to amend the Employment Agreement to clarify certain
payment terms for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and to correct certain provisions in accordance with
IRS Notice 2010-6.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows (all
capitalized terms used herein which are not defined herein shall have the
meanings given such terms in the Employment Agreement):

1. Section 4(d)(iii) of the Employment Agreement is hereby amended to read as
follows:

“(iii) an amount equal to 380% of Executive’s Base Salary as of the date of
Executive’s termination, payable in substantially equal bi-weekly installments
during the 24-month period following the date of Executive’s termination in
accordance with the Company’s normal payroll practices (the “Severance Pay”).
Such payments shall be paid at the times Executive’s Base Salary would have been
paid had Executive’s employment not terminated, provided, however, that the
first payment shall be on the sixtieth (60th) day after the date of Executive’s
termination, and such first payment shall be equal to the amounts that would
have been paid had payments begun immediately after the date of Executive’s
termination. Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Severance Pay shall be made as follows: (A) no payments shall be made for a
six-month period following the date of Executive’s termination, (B) an amount
equal to six months of Severance Pay shall be paid in a lump sum six months and
one day following the date of Executive’s termination with interest at the
applicable federal rate pursuant to Section 1274 of the Code, and (C) during the
period beginning six months and one day following the date of Executive’s
termination through the remainder of the 12-month period, payment of the
remaining amount of Severance Pay shall be made in

 

1



--------------------------------------------------------------------------------

substantially equal bi-weekly installments in accordance with the Company’s
normal payroll practices.”

2. The last two sentences of Section 4(h) of the Employment Agreement are hereby
amended to read as follows:

“The payment of any amounts pursuant to this Section 4 (other than payments
required by law) is expressly conditioned upon (i) the delivery by Executive to
the Company of a release in form and substance reasonably satisfactory to the
Company of any and all claims Executive may have against the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives arising out of or related to
Executive’s employment by the Company and the termination of Executive’s
employment and (ii) Executive not revoking such release within the seven (7) day
revocation period following his delivery of the release. The Company shall
provide Executive with the proposed form of such release no later than seven
(7) days following the date of Executive’s termination, and Executive shall
execute such release no later than fifty-two (52) days after the date of
Executive’s termination (and Executive shall be provided a seven (7) day
revocation period following his delivery of such release).”

3. Section 7(j) of the Employment Agreement is hereby amended by deleting the
second and the penultimate sentences of such section and adding the following to
the end thereof:

“If for any reason, such as imprecision in drafting, any provision of this
Agreement (or of any award of compensation, including, without limitation,
equity compensation or benefits) does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent. To the extent that the right to any payment
(including the provision of benefits) under this Agreement provides for deferred
compensation within the meaning of Code Section 409A that is not exempt from
Code Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any payment or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision, references to a “termination,” “termination
of employment,” or like terms shall mean

 

2



--------------------------------------------------------------------------------

“separation from service”. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. All reimbursements and in-kind benefits provided under this Agreement
that constitute deferred compensation within the meaning of Section 409A of the
Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) subject to any
shorter time periods provided herein, in no event shall such reimbursements and
payments by the Company under this Agreement be made later than the end of the
calendar year next following the calendar year in which the applicable fees and
expenses were incurred; (ii) the amount of such reimbursements, payments and
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the reimbursements and in-kind benefits that the
Company is obligated to pay or provide in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid); (iii) the Executive’s right
to have the Company pay or provide such reimbursements and in-kind benefits may
not be liquidated or exchanged for any other benefit; and (iv) in no event shall
the Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Executive’s remaining lifetime (or if longer,
through the 20th anniversary of the effective date of this Agreement).”

4. Except as set forth in this Amendment, the Employment Agreement shall remain
in effect as prior to the date hereof.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Amendment, all as of the date and year first written above.

 

UNITED RENTALS, INC.      EXECUTIVE    By:  

/s/ Michael J. Kneeland

    

/s/ Matthew Flannery

   Name:  

Michael J. Kneeland

     Matthew Flannery    Title:  

President, Chief Executive Officer and Director

     Date:   

 

   Date:  

 

          

 

3